UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________

RICHARD ROSADO,

                                  Petitioner,

      v.                                                        9:16-CV-1422
                                                                (TJM/DJS)

D. McCULLOCH, Executive Director of Central
New York Psychiatric Center; J. NOWICKI, Chief
of Mental Health Services New York Psychiatric
Center Sex Offender Treatment Program,

                           Respondents.
___________________________________________

Thomas J. McAvoy,
Sr. U.S. District Judge



                                   DECISION & ORDER

      Petitioner contends that his confinement in the New York Psychiatric Center

violates his rights under the United States Constitution and seeks a w rit of habeas corpus

pursuant to 28 U.S.C. § 2254. The Court referred the action to the Hon. Christian F.

Hummel, United States Magistrate Judge, for a Report-Recommendation pursuant to 28

U.S.C. § 636(b) and Local Rule 72.3(c).

      The Report-Recommendation, dated September 26, 2018, recommends that the

Court deny the petition. See dkt. # 18. Magistrate Judge Hummel finds that Petitioner

failed to exhaust his state court remedies before filing his petition and recommends

dismissal on that basis. Even if the Court were to consider the merits of the petition,


                                              1
Magistrate Judge Hummel finds, the petition should be denied because Petitioner has

received the annual reviews of his status prescribed by New York law and therefore has

no claim for relief. Magistrate Judge Hummel also recommends that the Court decline to

issue a certificate of appealability.

       Petitioner filed objections to the Report-Recommendation. When a party objects to

a magistrate judge’s Report-Recommendation, the Court makes a “de novo determination

of those portions of the report or specified proposed findings or recommendations to which

objection is made.” See 28 U.S.C. § 636(b)(1). After such a review, the Court may

“accept, reject, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge. The judge may also receive further evidence or recommit the matter

to the magistrate judge with instructions.” Id.

       After having reviewed the record de novo and having considered the issues raised

in the Petitioner’s objections, this Court has determined to accept and adopt the

recommendation of Magistrate Judge Hummel for the reasons stated in the Report-

Recommendation.

       It is therefore ORDERED that Petitioner’s objections to the Report-

Recommendation of Magistrate Judge Hummel dkt. # 21, are hereby OVERRULED. The

Report-Recommendation, dkt. # 18, is hereby ACCEPTED and ADOPTED, as follows:

       1.     Petitioner’s petition for a writ of habeas corpus, dkt. # 1, is hereby DENIED;

       2.     Finding that Petitioner has failed to make a substantial showing of the denial

              of a constitutional right, the Court declines to issue a certificate of

              appealability



                                               2
IT IS SO ORDERED.

DATED: April 9, 2019




                       3
